10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 3:20-cr-00370-WQH Document1 Filed 02/03/20 PagelD.1 Page 1 of 2 7

 

FILED

FEB 3 2020

 

 

 

 

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

INL 30 - AR

INFORMATION

UNITED STATES OF AMERICA, Case No.

 

Vv. Title 18, U.S.c., Secs. 1960(a), 2
- Unlicensed Money Transmitting
LEI ZHANG, Business and Aiding and Abetting;
and Title 18, U.&S.C., Sec.
Defendant. 982(a){1), Title 28, U.S.C., Sec.
2461(c)- Criminal Forfeiture

 

 

The United States Attorney charges:

From in or about 2017 and continuing through in or about May 2019,
defendant LEI ZHANG did knowingly conduct the operations of, control,
manage, supervise, direct, and own a money transmitting business
affecting interstate and foreign commerce, which failed to comply with
the money transmitting business registration requirements under Title
31, United States Code, Section 5330, and the regulations prescribed
thereunder, all in violation of Title 18, United States Code, Section
1960, and Title 18, United States Code, Section 2.

Forfeiture Allegations

Upon conviction of the felony offense alleged in this Information

and pursuant to Title 18, United States Code, Section 982({(a)(1) and

 

 

 

 
LO

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

26

27

28

 

 

Case 3:20-cr-00370-WQH Document1 Filed 02/03/20 PagelD.2 Page 2 of 2

Title 28, United States Code, Section 2461(c), defendant LEE ZHANG shall
forfeit to the United States any property, real or personal, involved
in such offense, or any property traceable to such property, including
but not limited to $150,000 U.S. dollars seized on or about May 7, 2019.

In the event any of the property described above, as a result of

any act or omission of defendant LEI ZHANG:

a. cannot be Located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

om has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty,
the United States of America shall be entitled to forfeit substitute
property up to the value of the aforementioned properties pursuant to
Title 18, United States Code, Sections 982(a)(1) and Title 28, United

States Code, Section 2461(c).

DATED : Saw. 3] ) AOBD |

ROBERT S. BREWER
United States Attorney

yds

MARK W. PLETCHER
DANIEL C. SILVA
Assistant U.S. Attorneys

 

 
